Citation Nr: 0528182	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability, to include disc disease and arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to August 1983.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision of the Chicago RO that granted an increased rating 
of 20 percent for the veteran's low back disability.  The 
matter was before the Board in December 2003, when it was 
remanded for evidentiary development and to schedule a 
hearing at the RO before a Veterans Law Judge (Travel Board 
hearing). 

In July 2005, the veteran testified at a Travel Board hearing 
before the undersigned.  Unfortunately, the tape of the 
hearing was either inaudible or destroyed, and thus a 
transcription could not be made.  In an August 2005 letter 
from the Board, the veteran was notified that a transcription 
of July 2005 hearing could not be made, and was offered the 
opportunity to appear for another hearing.  He declined. 


FINDINGS OF FACT

The veteran's service connected low back disability lumbar 
spine disability has been manifested by clinical findings 
consistent with severe disc disease and severe limitation of 
motion; ankylosis of the spine or pronounced disc disease is 
not shown, nor (from September 23, 2002) have there been 
incapacitating episodes of at least six weeks during a 12 
month period.


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's service 
connected low back disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
5289, 5292, 5293, 5295 (2002, and as revised effective 
September 23, 2002); Codes 5237, 5239, 5242, 5243 (from 
September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).   

The October 2002 statement of the case (SOC), June 2005 
supplemental SOC (SSOC), and the RO's letters of September 
2001, March 2004, June 2004, and January 2005, provided VCAA-
mandated notice, i.e., of what the evidence showed, the 
criteria for establishing entitlement to an increased rating, 
and the basis for the denial of the claim.  The September 
2001, March 2004, June 2004, and January 2005 letters 
outlined the appellant's and VA's responsibilities in 
developing evidence to support the claim, advised him of what 
type of evidence would be pertinent to the claim, and also 
advised him to submit such evidence (or to identify it for VA 
to obtain).  The March 2004 and January 2005 letters 
specifically advised him to submit evidence in his 
possession.  The October 2002 SOC and June 2005 SSOC fully 
outlined the notice and duty to assist provisions of the 
VCAA.  

The September 2001 notice letter was sent prior to the 
initial (April 2002) adjudication of the claim.  Although 
complete content-complying notice was not provided prior to 
the initial adjudication, the SOC, SSOC, and subsequent 
letters (March 2004, June 2004, and January 2005) provided 
supplementary information to complete compliance.  In 
addition, the veteran had full opportunity to respond and 
supplement the record, and the claim was readjudicated, after 
full notice was given.  Consequently, he is not prejudiced by 
any notice timing defect.  

As to VA's duty to assist, the veteran reported private 
treatment and at a VA Medical Center (VAMC).  Records of VA 
and, to the extent possible, private treatment were secured.  
The veteran underwent VA examinations in December 2001 and 
August 2005.  He has not identified any available pertinent 
records outstanding.  VA's duties to notify and assist are 
met.    

II. Background

Based on evidence of an injury in service which ultimately 
resulted in a medical discharge from service, a March 1984 
rating decision granted service connection for intervertebral 
disc syndrome (of the lumbosacral spine) with residuals of 
pelvic fracture, rated 20 percent.  A September 1985 rating 
decision reduced the rating for the veteran's low back 
disability to 10 percent.

In July 2001, the veteran filed a claim for an increased 
rating for his low back disability, asserting that the 
disability had worsened and was affecting his job 
performance.

Private medical records from D. D., M.D., dated from January 
2001 to February 2002 reveal that, in January 2001, the 
veteran complained of radiating back pain (down the left 
leg).  Similar complaints were noted in June 2001.  
Medications included Vicodin.

VAMC records from March 2001 to December 2001 include reports 
of treatment for back pain management; medications he was 
taking included Naproxen and Vioxx (from a private provider).  
Examination of the low back in March 2001 revealed mild 
spasms, pain with palpation of the paralumbar area, and good 
flexion.

Treatment records from M. D., M.D., and a D. P., PA-C 
(Certified Physician's Assistant), dated from July 2001 to 
November 2001 note the veteran's complaints of increasing 
back pain.  The records primarily note pain management 
treatment.  A letter from D.P., dated in December 2001, 
indicates the veteran was suffering from chronic back pain 
for six months.  He had tried several medications to control 
the pain, without success.  The note also indicates that the 
veteran would be unable to work until his appointment on the 
following week.  

A report of a December 2001 VA examination notes the 
veteran's complaints of increasing low back pain and, more 
recently, numbness down the left groin area and left leg.  He 
indicated that bending and physical activity increased the 
pain and that walking was always painful.  On examination, 
forward flexion was to 60 degrees, with increasing pain at 
that point.  Extension was to approximately 10-15 degrees 
with pain across the low back.  The veteran complained of 
numbness in both feet and the left leg.  It was noted that he 
dressed normally, and walked normally departing.

Medical records from Sara Bush Lincoln Health Center dated in 
February 2002 reflect that the veteran sought treatment for 
back pain.  He denied focal weakness, numbing, or tingling.  
His back demonstrated mild, diffuse tenderness through the 
lumbar spine.  No motor sensory deficits were found in the 
extremities.

January 2002 to March 2004 VA treatment records show that the 
veteran was seen for back pain management on numerous 
occasions.  Records in January 2002 note the veteran was 
receiving physical therapy with no significant improvement.  
He was noted to have very tight and restricted para-spinal 
muscles in the thoracic region.  Deep palpation in the lumbar 
area did not invoke pain.  In March 2002, he reported 
increased pain over the last three to four months.  He 
indicated that there was no radiation, weakness, tingling, or 
numbness in the lower extremities.  In April 2002 it was 
noted that there was no numbness or weakness, and in May 2002 
examination revealed that sensory examination to pinprick was 
intact.  In July 2002 the veteran sought an increase in pain 
medication.  It was noted that his gait was normal and that 
there was no evidence of myelopathy, atrophy, fasciculations, 
myotonia, or pathological reflexes.  There was also no true 
weakness.  That same month, it was noted that he walked with 
a cane (although very little pressure was applied to it).  
The examiner indicated that there was no muscle atrophy, and 
that neurological examination was normal.  In September 2002 
lumbar spine motion was reported as fairly good.  In a 
psychiatry note that same month, the veteran reported that in 
November 2001 he quit his job due to pain.  

A report of an August 2004 VA examination notes the veteran's 
complaints of pain shooting down the left leg into the second 
toe approximately twice a month.  He reported that he worked 
as a truck driver and could not miss work, despite his back 
pain, because it would lead to the loss of his job.  On 
examination of the lumbar spine, forward flexion was to 40 
degrees, extension to 20 degrees, bilateral lateral flexion 
to 20 degrees, and bilateral rotation to 70 degrees.  All 
motion testing was performed without pain.  Knee and ankle 
jerks were 2+, bilaterally.  Sensation was intact to light 
touch.  

On August 2004 VA neurological evaluation, the veteran 
complained of pain that was 10/10 in intensity, and came and 
went.  He indicated that flare-ups occurred two to three 
times a month and were aggravated by bending, jumping, and 
lifting, and alleviated by rest.  The flare-ups lasted from 
five to fifteen minutes and he had significant weakness, 
paresthesias and fatigue at such times.  He described 
functional loss as significant, as he could not continue with 
normal activities during flare-ups.  The examiner noted that 
the sensory examination was decreased in the left lateral 
foot and foreleg, but that sensation in all of his other 
extremities was normal.  The physician opined that the 
veteran's back disability caused significant functional loss, 
and that associated pain was not controlled with current 
medication.

VAMC records dated from November 2004 to May 2005 show 
ongoing treatment for management of back pain.  Medications 
included Neurontin and hydrocodone. 



III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The terms "mild," "moderate," "severe," and "pronounced" are 
not defined in the VA Schedule for Rating Disabilities. 
Rather than applying a mechanical formula, it is incumbent 
upon the Board to arrive at an equitable and just decision 
after having evaluated the evidence. 38 C.F.R. § 4.6. 
Terminology such as "mild," "moderate," "severe," and 
"pronounced" are used by VA examiners and others and although 
an element of evidence to be considered by the Board, are not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The veteran's service-connected low back disability has been 
rated under 38 C.F.R. § 4.71a, Code 5293 (for intervertebral 
disc syndrome).  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent rating.  Severe intervertebral disc 
syndrome with recurrent attacks and intermittent relief 
warrants a 40 percent rating, and moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
rating.

Since the veteran's low back disability encompasses both disc 
disease and arthritis (spondolytic changes), it may be rated 
under alternate criteria (other diagnostic codes), if such 
are more favorable.

Diagnostic Code 5292 (for limitation of lumbar spine motion) 
provided a 20 percent rating when limitation was moderate, 
and a 40 percent rating when severe.

Diagnostic Code 5295 (for lumbosacral strain) provided for a 
20 percent rating when there was muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position. Severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent rating. Id.

The criteria for rating intervertebral disc syndrome were 
amended effective September 23, 2002.  Under the "new" 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) is rated based on either the total duration 
of incapacitating episodes over the past 12 months or a 
combination, under § 4.25, of separate ratings for chronic 
orthopedic and neurologic manifestations with the ratings for 
all other disabilities, whichever results in the higher 
evaluation.  38 C.F.R. § 4.71a, Code 5293 (effective 
September 23, 2002).  

Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
rating.  Incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months warrant a 40 percent rating.  Incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months warrant a 20 
percent rating. [An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.]  
Note 1 following Code 5293 (effective September 23, 2002).
The criteria for rating disabilities of the spine were again 
revised (and renumbered) effective September 26, 2003, to 
provide that degenerative arthritis of the spine, Code 5242, 
is evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
A 40 percent rating is warranted for limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating requires 
unfavorable ankylosis of the entire spine.

The revised/renumbered Code 5243 provides that intervertebral 
disc syndrome is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  The criteria for rating based on 
Incapacitating Episodes remained essentially unchanged from 
the September 2002 revision.

As the claim arose prior to the September 23, 2002 revisions, 
both the criteria in effect prior to that date and those in 
effect from the September 23, 2002 and September 26, 2003 
revisions are for consideration.

Under the criteria in effect prior to September 23, 2002, the 
disability picture for the veteran's service connected low 
back disability is one consistent with severe intervertebral 
disc syndrome (i.e., with recurring attacks with intermittent 
relief), which is clearly reflected by the extensive 
treatment for pain management (with, at best, mixed success), 
and also consistent with severe limitation of lumbar spine 
motion.  Note findings such as limitation of extension to 10 
to 15 degrees on December 2001 VA examination and of flexion 
to 40 degrees on August 2004 VA examination.  Accordingly, a 
40 percent rating is warranted for the low back disability 
under the pre-September 23, 2002 rating criteria.

Next for consideration is whether a rating in excess of 40 
percent is warranted.  For a higher rating under the pre-
September 23, 2002 Code 5293 required a showing of pronounced 
disc disease, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc.  
Disability of such severity is not shown.  Findings of intact 
sensation to pinprick, intact ankle jerk, and absence of such 
findings as weakness or atrophy contraindicate a finding of 
pronounced disc disease.  Although radiating pain or numbness 
was noted in January, June, and December 2001, and mild 
muscle spasms were noted in March 2001, these symptoms alone 
are insufficient to warrant a 60 percent rating under Code 
5293.  As 40 percent is the maximum rating for limitation of 
motion under Code 5292, and the maximum rating under Code 
5295 (for lumbosacral strain), rating under those alternate 
criteria is no benefit to the veteran.  And as ankylosis of 
the spine is not shown, a rating under Code 5289 (which 
provides for 50 percent for unfavorable ankylosis) is not 
indicated.  [Ankylosis is the immobility and consolidation of 
a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).]

Despite these earlier complaints, there were no objective 
findings of neurological impairment, in February, March, May, 
and July 2002.

There is no evidence of incapacitating episodes other than 
the brief period indicated in a December 2001 medical note.  
Consequently, a rating in excess of 40 percent based on 
incapacitating episodes under the September 23, 2002 Code 
5293 revisions is not warranted.  Moreover, the absence in 
the evidence of objective neurological findings warranting 
separate evaluation precludes separate ratings for orthopedic 
and neurologic manifestations which would be combined.  

Under the General Rating Formula for Diseases and Injuries of 
the spine, effective September 26, 2003, a rating in excess 
of 40 percent (50 percent) requires evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  As was 
previously noted, the spine is not ankylosed.  

Accordingly, a rating in excess of 40 percent is not 
warranted under any applicable rating criteria.  The extent 
of functional loss shown is encompassed by the 40 percent 
rating (under Code 5293) being assigned.  


ORDER

A 40 percent rating is granted for the veteran's service 
connected low back disability, subject to the regulations 
governing payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


